              Case 3:21-bk-01034-JAF         Doc 6     Filed 04/28/21     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In Re:

Water Marble Holding L.L.C.
                                                              Case No. 3:21-bk-1034
                                                              Chapter 11

                  Debtor.
____________________________________/

                Debtor-In-Possession’s Chapter 11 Case Management Summary

         Water Marble Holding L.L.C., a Florida Limited Liability Company, pursuant to
Administrative Order 2009-1, hereby files this Chapter 11 Case Management Summary. In
support of this Summary, the Debtor would show:

                                           Introduction
         The Debtor filed its petition for relief under Chapter 11 of the United States Bankruptcy
Code on April 28, 2021. An order for relief was entered and pursuant to Sections 1107 and 1108
of the Bankruptcy Code the Debtor retained possession of its property, its assets, and is duly
authorized as debtor-in-possession to continue the operation and management of its business. No
trustee or examiner has been appointed in this bankruptcy case. A committee of unsecured
creditors has not been appointed.

                                     Case Management Items

   I. Description of the Debtor’s Business

         Water Marble Holding, L.L.C. owns real property located at 45 Kernan Blvd N.,
         Jacksonville, Florida 32246 which is leased out to a related hotel operating entity, Marble
         Waters Hotel & Suites, Inc. Additionally, there is a restaurant space in the property.

   II. Location of Debtor’s Operations and Whether Leased or Owned

         The Debtor’s principal place of business is 12335 Atlantic Blvd, Jacksonville, Florida
         32225.




                                                  1
        Case 3:21-bk-01034-JAF          Doc 6    Filed 04/28/21     Page 2 of 3




III. Reasons for Filing Chapter 11

   Water Marble Holding LLC leases its building to a hotel and restaurant, both viable
   industries. Since its conception in 2013 one of the current tenants (hotel) has come out of
   the start-up phase with a strong growing customer base. The hotel entity was making an
   est. of 1 million annually and 2020 was projected to increase; the first two months prior
   COVID-19 had already proven to show that increase. The hotel never closed during
   COVID-19 and kept its current staff employed the entire time. The restaurant in 2020
   was in the process of opening during the first quarter until faced with COVID -19 and
   was unable to open its doors and currently is projected to open the second or third quarter
   of 2021. As previously stated, both viable industries.

   This Debtor is involved in litigation with its long-term mortgager of whom it has had a
   long standing, good, and solid payment history; however, the lender was unwilling to re-
   organize and consider the major effect that COVID-19 has had on this business as many
   other are facing similar challenges; therefore, there was no other path of help for this
   business. Now, with COVID slowly moving behind us, vaccination numbers increasing,
   and support from the government on hard hit businesses the company sees a resurgence
   of public interest in travel, hotel lodging, and dining in restaurants. The company hopes
   the Court will grant this request to help sustain a viable business that will over all help
   the economy and employee many individuals.


IV. List of Officers and Directors and Their Salaries and Benefits at the Time of Filing

   Name and Address                         Title                       Salary/Benefits
   Titus Harvest Dome Spectrum Church, Inc. Member                      None
   12335 Atlantic Blvd.
   Jacksonville, Florida 32225

   Cynthia Smith                                 Manager                None for 2020
   12335 Atlantic Blvd.
   Jacksonville, Florida 32225

   Faye Refour                                   Manager                None for 2020
   12335 Atlantic Blvd.
   Jacksonville, Florida 32225

   Charles Winney                                Manager                None for 2020
   12335 Atlantic Blvd.
   Jacksonville, Florida 32225




                                            2
           Case 3:21-bk-01034-JAF         Doc 6    Filed 04/28/21     Page 3 of 3




V. Debtor’s Annual Gross Revenues

      2021 Est. Gross Receipts – $0.00
      2020 Est. Gross Receipts – $0.00
      2019 Gross Receipts - $190,000.00

VI.      General Description and Value of Debtor’s Assets

         The Debtor’s main asset is the real estate located at 45 Kernan Blvd. N., Jacksonville,
         Florida 32246 which has a tax value of $3,072,000.00.

VII.     Number of Employees and Amount of Wages Owed as of Petition Date

         1 employee. No wages owed as of petition date.

VIII. Status of Debtor’s Payroll and Sales Tax Obligations

         The Debtor is current on employment taxes as well as sales taxes.

IX.      Anticipated Emergency Relief Within 14 Days of Petition Date

         The Debtor anticipates no emergency relief.

      Dated: April 28, 2021
                                           The Law Offices of Jason A. Burgess, LLC

                                           Submitted by:_/s/ Jason A. Burgess
                                                         Jason A. Burgess
                                                         Florida Bar No.: 40757
                                                         1855 Mayport Road
                                                         Atlantic Beach, Florida 32233
                                                         Phone: (904) 372-4791
                                                         Email: jason@jasonaburgess.com
                                                         Counsel for Debtor-In-Possession




                                              3
